— Appeal by the defendant from a judgment of the County Court, Dutchess County (Traficanti, J.), rendered November 4, 1983, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Based upon the testimony of the treating surgeon and paramedic, the jury could find, beyond a reasonable doubt, that the complainant’s three stab wounds placed him in a substantial risk of death and thus find the defendant guilty of assault in the first degree (see, Penal Law § 10.00 [10]; § 120.10 [1]). The surgeon’s testimony that the wounds created a substantial risk of death if not treated promptly or adequately was not too conjectural to support a finding that the wounds constituted serious physical injury (see, People v Griffin, 100 AD2d 659).
The alleged errors in the prosecutor’s summation were not objected to at trial and are therefore unpreserved for appellate review (see, People v Thomas, 50 NY2d 467; People v Putland, 105 AD2d 199). A reversal in the interest of justice is not warranted. Niehoff, J. P., Rubin, Eiber and Kunzeman, JJ., concur.